Citation Nr: 1035591	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a March 
1987 rating decision which denied service connection for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from  rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California. 

The issue has been recharacterized to comport with the plain 
intent of the pleading, the Veteran's and his representative's 
subsequent statements, the evidence of record, and the Board's 
remand instructions regarding readjudication of the CUE claim. 

By way of procedural history, service connection for a 
psychiatric disorder was denied by the RO in two separate rating 
decisions entered in May 1968 and September 1976, from which no 
appeal was taken.  A claim to reopen was filed in January 1980, 
the denial of which was entered by the RO in June 1980 and, 
following a direct appeal, by the Board in its decision of 
November 1981.  The Veteran's initial claim for service 
connection for PTSD of July 1986 was denied by RO action in 
March1987 and, while an appeal thereof was initiated, it was not 
perfected.  A further claim to reopen the claim for service 
connection for PTSD was filed in July 1996 and, by RO action in 
May 1997, service connection for PTSD was granted, effective from 
the date of receipt of the reopened claim, July11, 1996. A 30 
percent evaluation was initially assigned, but on the basis of an 
appeal of the rating assigned in May 1997, the evaluation was 
later raised to 100 percent, retroactive to July 1996.

In February 2001, the Veteran filed a claim that the effective 
date of the rating should go back to either 1967 (the date of the 
alleged stressor) or the date of his discharge.  An April 2001 
rating decision denied an early effective date for PTSD.

In an April 2004 correspondence, the Veteran's wife stated that 
the March 1987 rating decision had not addressed a January 1987 
VA treatment record, which contain a PTSD diagnosis.  In a 
February 2007 Form 646, the Veteran's representative noted that 
at the time of the 1987 rating decision, the claim file contained 
VA treatment records dated June 1986 and August 1986 that showed 
a diagnosis of PTSD.

The Board remanded the claim in July 2007 with specific 
instructions to adjudicate the issue of CUE in the March 1987 
decision. 

An April 2009 rating decision denied an early effective date for 
PTSD finding that there was no CUE as the evidence of record at 
the time of the 1987 rating decision did not show a PTSD 
diagnosis supported under the provisions of the DSM-III, but 
rather was based on unverified history.

The April 2009 statement of the case denied CUE for an earlier 
effective date for PTSD.  The RO failed to address the Veteran's 
specific allegations of CUE in the March 1987 rating decision.  

In correspondence dated December 2009, the Veteran wrote: "With 
all due respect, this is the third year on this issue.  You can 
grant me the compensation I earned, and did not receive, or send 
me a letter of yeah or nay.  I do not know of any more evidence I 
can give to you . . . can we please get it done and over with."  
In an August 2010 statement, the Veteran's representative 
maintained that this  correspondence "seems to support that he 
is satisfied with his current evaluation."  Clearly, this is not 
the case.  The Veteran has consistently claimed error with 
respect to the March 1987 rating decision for the past nine 
years, and to imply that he no longer wishes to pursue his CUE 
claim does the Veteran a disservice.


FINDINGS OF FACT

1.  A rating decision dated in March 1987 denied service 
connection for PTSD.  The Veteran was informed of this decision 
and did not perfect his appeal.  That decision is now final.

2.  There was CUE in the rating decision of March 1987, as VA 
treatment records dated June, July, and August 1986 contain 
diagnoses of PTSD and relate it to his service in Viet Nam. 



CONCLUSION OF LAW

The March 1987 rating decision contains clear and unmistakable 
error and the criteria for service connection for PTSD have been 
met.  38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance  

The provisions of the VCAA do not apply to a claim based on a 
previous decision having been the result of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc).

II.  CUE

Previous determinations which are final and binding, including 
degree of disability and other matters, will be accepted as 
correct in the absence of CUE.  Where evidence establishes such 
error, the prior rating decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

A disagreement with how the [adjudicator] evaluated the facts is 
inadequate to raise the claim of clear and unmistakable error.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  For clear and 
unmistakable error to exist, (1) "[e]ither the correct facts, as 
they were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242,245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  To establish a CUE claim the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002), cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

Here, the Veteran and his representative argue that the Veteran 
had been diagnosed with PTSD at the time of the March 1987 rating 
decision and the evidence was of record.   

Under the applicable regulations at the time of the March 1987 
rating decision,  service connection may be granted for a 
disability resulting from disease or injury incurred during 
service, or if pre-existing, aggravated during service.  See 38 
C.F.R. § 3.303 (1987).  

The rating decision in question was issued in March 1987, and 
denied entitlement to service connection PTSD.

The evidence at the time of the RO's March 1987 decision included 
all service treatment records, VA treatment records, federal 
treatment records, private treatment records, and statements 
proffered by the Veteran and other lay witnesses.

VA treatment records show that the Veteran was hospitalized for 
psychiatric treatment from June 30 to July 16, 1986.  A June 30, 
1986 therapy record from mental health clinic triage shows that 
the Veteran complained of insomnia secondary to combat-related 
nightmares, overreacting, and anxiety with some paranoid 
ideations.  He related trouble holding a job since returning from 
Vietnam, stating that he "couldn't handle it."  He reported a 
poor memory, alcohol abuse, and substance abuse.  The doctor's 
impression was PTSD.

A July 18, 1986 discharge report shows that the Veteran "self-
referred requesting hospitalization for exacerbation of post-
traumatic stress disorder symptoms of six to eight months 
duration."  The Veteran reported that since January 1986 he had 
been drinking heavily with increased suspiciousness, increased 
nightmares of Vietnam combat-related events, and several episodes 
of physically acting out, "the last being two months ago when he 
assaulted a Filipino waiter who he thought was Vietnamese."  The 
doctor noted the psychiatric hospitalizations during service 
while the Veteran was still in Vietnam, as well as "the long 
term history of mood swings with increased post traumatic stress 
disorder symptoms in the depressed phase."  The diagnoses 
included PTSD, alcohol abuse, and cyclothymic disorder with 
atypical affective disorder.  The discharge status was "somewhat 
improved post-traumatic stress disorder symptoms."

The Veteran was hospitalized again from August 4 to August 11, 
1986.  An August 10, 1986 medical certificate for dental 
treatment received contains a diagnosis of PTSD, second stage.  
An August 28, 1986 discharge report shows that the Veteran 
requested admission, complaining of irritability, poor impulse 
control, poor interpersonal relationships, nightmares and 
intrusive thoughts about Vietnam, anger, and alcohol abuse.  He 
reported a history of violence that he attributed to flashbacks.  
The diagnoses included substance abuse disorder, alcohol, and 
passive aggressive personality with explosive features.  The 
discharge status was "not improved."  

The claim file now contains additional records from the Veteran's 
August 1986 hospitalization that were not obtained by the RO 
until November 2009.  These records contain a July 30, 1986 
medical certificate and an August 4, 1986 medical certificate.  
Both documents contain an Axis I diagnosis of PTSD - one by a 
registered nurse, the other by a doctor.

The RO ignored relevant evidence that was of record at the time 
of the March 1987 denial, namely the June 30, 1986 VA therapy 
note containing a PTSD diagnosis provided by a medical doctor.  
In addition, the RO misrepresented the July 18, 1986 discharge 
report; the doctor did not diagnose PTSD based on a self-reported 
history but, rather, on the Veteran's behavior over the course of 
his two-week hospital stay and the evidence of record that the 
veteran had been hospitalized twice for psychiatric issues 
while serving in Viet Nam.  Finally, the RO failed to obtain 
August 1986 VA treatment records that were available at the time 
of the March 1987 rating decision; these records are relevant 
because they contain two separate diagnoses of PTSD.  This 
evidence most certainly shows that the correct facts, as they 
were known at the time, were not before the adjudicator.  The 
error is undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.

The March 1987 rating decision contained clear and unmistakable 
error in its denial of service connection for PTSD.  There can be 
no effective date earlier than August 1986 as that is the date of 
receipt of the Veteran's claim.


ORDER

The March 1987 rating decision to deny a claim of service 
connection for PTSD was clearly and unmistakably erroneous, and 
service connection for PTSD is granted, effective August 1986, 
subject to the laws and regulations governing the payment of 
monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


